Case: 12-41187       Document: 00512348481         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                       No. 12-41187
                                                                           Lyle W. Cayce
                                                                                Clerk
BRADLEY KOENNING; BRIAN MARTIN; MORGAN RYALS,

                                                  Plaintiffs - Appellees,
v.

KYLE JANEK, in his official capacity as Executive Commissioner, Texas
Health and Human Services Commission,

                                                  Defendant - Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 6:11–CV–6


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The events that led Bradley Koenning, Brian Martin, and Morgan Ryals
(collectively, “Plaintiffs”) to file this lawsuit are familiar to the parties and we
need not review them here. Our disposition of this appeal turns on events that
occurred after the district court entered summary judgment for Plaintiffs.
       In a September 2012 memorandum opinion and order, the district court
concluded that federal law preempts a Texas Medicaid policy that excludes
power wheelchairs with integrated standing features (commonly known as


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41187     Document: 00512348481      Page: 2    Date Filed: 08/20/2013




                                  No. 12-41187

“mobile standers”) from coverage. The district court’s opinion also enjoined the
Texas Health and Human Services Commission (“THHSC”) from continuing to
enforce the exclusion policy and remanded the case to the Texas Medicaid and
Healthcare Partnership (“TMHP”) for a determination regarding Plaintiffs’
medical need for a mobile stander. Shortly after filing its opinion, the district
court entered a judgment, stating that “the decisions of [TMHP] and [THHSC]
are REVERSED, and this case is REMANDED to [TMHP] for further action.”
      About six months after the district court entered its judgment, Koenning
and Ryals received the mobile standers they sought. Both parties concede that
Koenning and Ryals’s receipt of the mobile standers renders their claims moot.
      Although the parties contend otherwise, we also conclude that Martin’s
claims are moot. In July 2013, TMHP (acting on behalf of THHSC) denied
Martin’s request for a mobile stander. TMHP observed that “[t]he papers
[Martin] sent in did not show why a [mobile stander] was medically needed for
[him]” and explained that Martin could submit additional documents to further
support his request. Martin has a right to challenge this denial through the
state’s administrative process, including, if necessary, an appeal to the state
courts. See Tex. Gov’t Code § 531.019; 1 Tex. Admin. Code § 357.703(c). Based
on these developments, Martin’s claims, which presume a medical need for a
mobile stander, no longer present a live case or controversy against THHSC. See
Ctr. for Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 425 (5th Cir.
2013) (“Mootness applies when intervening circumstances render the court no
longer capable of providing meaningful relief to the plaintiff.” (citations
omitted)); see also Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655, 661
(5th Cir. 2006) (“[A]ny set of circumstances that eliminates actual controversy


                                         2
     Case: 12-41187       Document: 00512348481           Page: 3    Date Filed: 08/20/2013




                                       No. 12-41187

after the commencement of a lawsuit renders that action moot.”). Accordingly,
we DISMISS all of Plaintiffs’ claims as moot. See Envtl. Conservation Org. v.
City of Dallas, 529 F.3d 519, 525 (5th Cir. 2008) (“If a case has been rendered
moot, a federal court has no constitutional authority to resolve the issues that
it presents.” (citing In re Scruggs, 392 F.3d 124, 128 (5th Cir. 2004)).
       We also VACATE the district court’s opinion and judgment. This is not a
case in which the party that lost in the district court is attempting to evade the
district court’s decision by using its voluntary actions to moot the prevailing
parties’ claims. Cf. U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18,
24 (1994) (“The principal condition to which [courts] look[] [in deciding whether
to vacate] is whether the party seeking relief from the judgment below caused
the mootness by voluntary action.”). To the contrary, THHSC maintains that
Martin’s claims are not moot and continues to urge us to reach the merits.
Moreover, as both parties acknowledge, the district court’s opinion and judgment
contain meaningful errors. For example, the district court opinion incorrectly
states that Texas law does not provide for state court review of adverse
administrative hearing decisions.1 The district court opinion and judgment also
purport to “remand” the case to a non-state, non-party entity (namely, THMP);
however, the parties agree that such a remand is improper. Finally, although
the district court opinion orders declaratory and injunctive relief, its judgment




       1
          Compare Koenning v. Suehs, 897 F. Supp. 2d 528, 555 (S.D. Tex. 2012) (“In Texas
. . . there is no statutory procedure for judicial review of individual Medicaid eligibility
decisions.”), with 1 Tex. Admin. Code § 357.703(c) (“If the . . . final decision in the
administrative review is adverse to the appellant, judicial review may be obtained by filing for
review with a district court in Travis County . . . .”).

                                               3
     Case: 12-41187       Document: 00512348481           Page: 4    Date Filed: 08/20/2013




                                       No. 12-41187

does not. Thus, uncertainty exists about the relief that is in effect.2 For these
reasons, we conclude that the public interest supports vacating the district
court’s opinion and judgment. See id. at 27 (recognizing that a court generally
should not vacate a judicial precedent “unless [it] concludes that the public
interest would be served by a vacatur” (quoting Izumi Seimitsu Kogyo Kabushiki
Kaisha v. U.S. Philips Corp., 510 U.S. 27, 40 (1993) (Stevens, J., dissenting))).
       VACATED and DISMISSED AS MOOT.




       2
         Cf. Bates v. Johnson, 901 F.2d 1424, 1428 (7th Cir. 1990) (“When a judge does not
record an injunction or declaratory judgment on a separate document, the defendant is under
no judicial compulsion. . . . [I]f the opinion contains language awarding declaratory relief [or
an injunction], but the judgment does not, the opinion has been reduced to dictum; only the
judgment need be obeyed.” (second alteration in original) (internal quotation marks omitted)).

                                               4